Nelson, Chief Justice.
We have decided that point against you.
The plaintiff then read affidavit, showing that after the fi. fa. was issued and a levy made by the deputy sheriff, the deputy sheriff told defendant that he had received notice from plaintiff’s attorney that some of the money to be collected must be paid to plaintiff’s attorney, and not to the plaintiff. To this the defendant replied, that the deputy sheriff must not pay any thing to plaintiff’s attorney, but must pay all he collected on the fi. fa. to the plaintiff in person.
Nelson, Chief Justice.—That was a waiver of the irregularity.
Decision.—Motion denied, with costs.